Citation Nr: 9931426	
Decision Date: 11/05/99    Archive Date: 11/17/99

DOCKET NO.  95-07 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals 
of a right thumb fracture.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. R. Gleeson, Associate Counsel

INTRODUCTION

The veteran served on active military duty from March 1983 to 
August 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (RO) which denied the veteran's claims 
for service connection for hearing loss, headaches, and a 
shoulder injury and granted service connection for a back 
injury, evaluated at 10 percent, and for a thumb injury, 
evaluated as noncompensable.  The veteran appealed the three 
denials of service connection, and appealed the initial 
evaluations of the back and thumb disabilities.  However, 
service connection for headaches was granted in February 
1998, and the veteran did not appeal the assigned rating.  
Likewise, service connection for residuals of a shoulder 
injury was granted in March 1998, without any subsequent 
appeal of the rating assigned for that disability.  These 
matters are therefore not in appellate status. 

The evaluation for the veteran's back was increased to 40 
percent in October 1998, which is the maximum schedular 
rating allowed under 38 C.F.R. § 4.71a, Code 5292 or 5295, 
and the veteran indicated his complete satisfaction with that 
assignment.  The veteran also noted in January 1999 that he 
did not wish to pursue an appeal of the denial of service 
connection for hearing loss.  He further indicated, both in 
his October 1998 personal hearing and a January 1999 
statement, that he wished to file a claim for service 
connection for tinnitus.  This matter is referred to the RO 
for appropriate action.  The only matter before the Board at 
this time is the veteran's appeal of the initial evaluation 
of his service-connected right thumb disability.


FINDINGS OF FACT

1.  The RO has obtained all evidence necessary for an 
equitable disposition of the veteran's claim.
2.  The veteran's residuals of a right thumb fracture are 
productive of no more than a slight decrease in motion and 
some tenderness, symptoms that are analogous to favorable 
ankylosis.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
residuals of a right thumb fracture have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.20, 
4.71a, Diagnostic Code 5224 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is an appeal of the original assignment 
of 0 percent disability evaluation, subsequently increased to 
10 percent, and, as such, the claim for a higher evaluation 
is well grounded.  38 U.S.C.A. § 5107(a); Shipwash v. Brown, 
8 Vet. App. 218, 224 (1995).  Moreover, the severity of the 
disability at issue is to be considered during the entire 
period from the initial assignment of disability rating to 
the present time.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  The Board is satisfied that all relevant facts 
have been properly and sufficiently developed with regard to 
this issue.  Accordingly, no further development is required 
to comply with the duty to assist the veteran in establishing 
his claim.  See 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Ratings Disabilities (rating schedule).  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(1998).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (1998).  The veteran's 
entire history is reviewed when making a disability 
evaluation.  38 C.F.R. § 4.1 (1998).

The veteran injured his right thumb in a skiing accident in 
service.  He was granted service connection, with an initial 
evaluation of 0 percent in November 1994.  He appealed this 
evaluation, and in February 1998, his evaluation was 
increased to 10 percent.

The claims file does not contain any post-service clinical 
treatment records of the thumb.  However, the veteran's right 
thumb was evaluated for VA and other disability purposes on 
three occasions.  In January 1995, the veteran had a physical 
evaluation for non-VA disability purposes.  It was noted at 
that time that his grip strength was normal.  There were no 
findings specific to the right thumb

At a July 1995 VA compensation and pension examination, it 
was noted that the veteran had full strength and range of 
motion of the hands.  He had no neurological deficits 
distally.  He had 5/5 muscle strength in his hand intrinsics.  
His pulses were normal and he had normal sensation and normal 
two point discrimination distally in his fingers.  He had 
full range of motion and normal strength of the right thumb.  
There was no instability of the right thumb.

The veteran had another VA examination of his thumb in 
October 1996.  He had mild tenderness over the metacarpal 
phalangeal joint.  He had full extension to 0 degrees of the 
first metacarpal phalangeal joint on the right side and he 
flexed to approximately 25 degrees.  He complained of pain on 
forced flexion by the examiner beyond 25 degrees.  He had 
full abduction, full opposition flexion of the flexor 
pollicis longus and two point discrimination.  In summary, he 
had slight decrease in motion of the right thumb, tenderness 
around the injured area, and intact two point discrimination.  
His thumb was expected to remain stable.  Grip strength could 
not be measured, as a grip meter was not available.

The veteran testified in his October 1998 hearing that he is 
right-handed, and that he is unable to write due to the pain 
in his thumb.  He can use a computer keyboard by compensating 
with the other fingers for the spacebar.  He avoids tying 
shoes and buttoning clothes, by wearing items that do not 
require those activities.  He cannot tie a necktie, and he 
wears an elastic belt to avoid having to buckle the belt.  
His wife and daughter also assist him when necessary.  He 
takes Tylenol 3 with codeine, prescribed for his back.  He 
can move the tip of his thumb, but cannot move the thumb at 
the knuckle.  He cannot make a fist due to pain.  He avoids 
picking things up, such as a gallon of milk, because he may 
drop them.  The thumb tingles throughout the day and 
sometimes goes numb.  It takes him about an hour to shave 
because he uses his left hand.

There is no specific code provision for evaluation of 
residuals of a thumb fracture.  Thus, the condition is 
evaluated pursuant to the analogous rating criteria set forth 
for ankylosis of the thumb.  See 38 C.F.R. § 4.20.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5224 provides, for the major hand, 
that a 20 percent evaluation is assigned for unfavorable 
ankylosis of the thumb, and a 10 percent evaluation for 
favorable ankylosis.  The veteran's thumb was examined in 
July 1995, and full range of motion was observed, with full 
strength and no instability.  In October 1996, his thumb was 
examined and only a slight decrease in motion with some 
tenderness was noted.  There was no pain on flexion until 
beyond 25 degrees.  Although grip strength was not measured 
at that time, it was reported as normal on a previous 
examination.  Moreover, a higher schedular rating under Code 
5224 is based on unfavorable ankylosis of the thumb and not 
loss of loss of grip strength.  There is no evidence that the 
veteran's thumb manifests a condition such as a fixed 
unfavorable position or other symptoms causing near total 
loss of use.  In fact, the veteran is able to move the thumb 
to some degree without any pain at all, and his symptoms, as 
assessed by the examiner in October 1996, seem very slight.  
Furthermore, although the veteran is unable to perform tasks 
involving fine movements with the thumb, such as tying a 
necktie, he is able to hold items that are not too heavy.  
The Board finds that a 10 percent evaluation adequately 
compensates the veteran for his right thumb disability.  In 
reaching this decision, the Board has considered 38 C.F.R. 
§ 4.40 and 4.45, requiring compensation for limitation of 
function due to pain, but has concluded that the veteran 
experiences pain only after significant motion and is able to 
use his thumb for tasks not requiring fine motor movement.  
There is no objective medical evidence that shows pain, 
weakness or any other symptom or sign results in additional 
limitation of function of the thumb to a degree that 
approximates unfavorable ankylosis.  See also DeLuca v. 
Brown, 8 Vet. App. 202, 204-05 (1995).

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim for a rating in excess of 10 percent for residuals of a 
right thumb fracture must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A rating in excess of 10 percent for residuals of a right 
thumb fracture is denied.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

